Citation Nr: 0944114	
Decision Date: 11/19/09    Archive Date: 11/25/09

DOCKET NO.  07-36 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include posttraumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for a headache 
disorder.

3.  Entitlement to service connection for a bilateral hand 
disorder.

REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1976 to January 
1977.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a November 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, that denied the benefits sought on 
appeal.

In October 2009, the Veteran had been scheduled to appear at 
a personal hearing over which a Veterans Law Judge of the 
Board would have presided while at the RO in Montgomery, 
Alabama.  However, he failed to appear for the hearing and 
provided no explanation for his absence.  Thus, his hearing 
request is deemed withdrawn.  38 C.F.R. §§ 20.702(d); 
20.704(d) (2009).

The issues of entitlement to service connection for an 
acquired psychiatric disability, to include PTSD, and for a 
headache disorder are REMANDED to the RO via the Appeals 
Management Center in Washington, D.C.


FINDING OF FACT

The evidence does not demonstrate that the Veteran currently 
has a bilateral hand disability.


CONCLUSION OF LAW

The criteria for service connection for a bilateral hand 
disorder have not been met.  38 U.S.C.A. §§ 1131, 1133, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 
3.304 (2009).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in April 2006, the RO satisfied its 
duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 
2002 & Supp. 2009) and 38 C.F.R. § 3.159(b) (2009).  
Specifically, the RO notified the Veteran of: information and 
evidence necessary to substantiate the claims; information 
and evidence that VA would seek to provide; and information 
and evidence that the Veteran was expected to provide.  In 
April 2006, the RO also notified the Veteran of the process 
by which initial disability ratings and effective dates are 
established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

VA has done everything reasonably possible to assist the 
Veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2008).  Service treatment records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  Private treatment records from a 
mental health center were requested.  However, in August 
2006, that provider informed the RO that the Veteran had not 
been treated since 1998, and that his chart had been 
destroyed.  With respect to the Veteran's bilateral hand 
disorder claim, the evidence does not establish the presence 
of any current disability of the hands.  See 38 C.F.R. 
§ 3.159(c)(4).  Thus, the duties to notify and assist have 
been met.

Service connection

Service connection means that the facts, shown by the 
evidence, establish that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated during service.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2009).

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic, or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303 (2009).

Service connection may also be granted for certain chronic 
diseases, such as arthritis and certain organic diseases of 
the nervous system, when such diseases are manifested to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that a disease was incurred in service.  38 C.F.R. § 
3.303(d).

After determining that all relevant evidence has been 
obtained, the Board must then assess the credibility and 
probative value of proffered evidence of record as a whole.  
See 38 U.S.C.A. § 7104(a); see also Madden v. Gober, 125 F. 
3d 1477, 1481 (Fed. Cir. 1997); Guimond v. Brown, 6 Vet. App. 
69, 72 (1993); Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the claimant prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1991).

The record before the Board contains service treatment 
records and post-service medical records, which will be 
addressed as pertinent.  Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001) (a discussion of all evidence by the Board is 
not required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

The Veteran contends that he currently has a bilateral hand 
disorder that is related to his period of active service.  
Specifically, he contends that he injured his hands during 
basic training in 1977, and that he was taken off of training 
duty for two to three days.

The service treatment records are negative of findings, 
reports, symptoms, or diagnoses of symptoms associated with a 
bilateral hand disorder.

With the exception of an August 1995 private report that 
reflects that the Veteran sustained burns to his right hand 
upon being electrocuted during a work-related incident in 
March 1995, the post-service treatment records are void of 
findings, reports, symptoms, or diagnoses attributable to any 
bilateral hand disorder.

The Board finds that there are no post-service medical 
records that demonstrate that the Veteran currently has a 
diagnosed bilateral hand disorder.  Congress specifically 
limits entitlement for service-connected disease or injury to 
cases where such incidents have resulted in a disability.  
38 U.S.C.A. § 1110.  In the absence of proof of a present 
disability, there can be no valid claim.  The Board's perusal 
of the record in this case shows no competent proof of 
present disability.  Rabideau v. Derwinski, 2 Vet. App. 141 
(1992); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In the 
absence of evidence showing a current diagnosis of a 
bilateral hand disorder, service connection cannot be 
granted.

To the extent that the Veteran reports bilateral hand pain, 
pain itself is not a disability for VA purposes.  A symptom, 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a 
disability. Without a pathology to which the symptoms of 
tailbone and waist pain can be attributed, there is no basis 
upon which service connection may be granted.  Sanchez-
Benitez v. West, 13 Vet. App. 282 (1999) (pain alone, without 
a diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted).  In this case, there is 
no competent medical evidence of record that demonstrates the 
presence of a current bilateral hand disorder.  Because no 
bilateral hand disability has been currently diagnosed in 
this case, the Board finds that service connection for a 
bilateral hand disability is not warranted.

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim and service 
connection for a bilateral hand disorder is denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for a bilateral hand disorder is denied.


REMAND

Unfortunately, a remand is required in this case as to the 
issues of service connection for an acquired psychiatric 
disability, to include PTSD, and for a headache disorder.  
Although the Board sincerely regrets the additional delay, it 
is necessary to ensure that there is a complete record upon 
which to decide the Veteran's claims so that he is afforded 
every possible consideration.  VA has a duty to make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A(a) (West 2002 & Supp. 2009); 38 C.F.R. § 
3.159(c), (d) (2009).

Initially, the Board notes that the most recent VA medical 
records are dated in April 2007.  To aid in adjudication, any 
subsequent VA medical records related to treatment for a 
psychiatric disorder or for headaches should be obtained.

As to the issue of service connection for an acquired 
psychiatric disability, to include PTSD, the Veteran contends 
that he has a current disability that is related to his 
period of active service.  Specifically, he asserts that he 
was depressed during service in November 1978 due to the loss 
of a child, and that the Army failed to inform him of the 
child's death.

Private treatment records include a June 1983 record that 
reflects a diagnosis of adjustment disorder with depressed 
mood and PTSD.  The psychologist opined that the Veteran 
presented with reports of a depressed mood, memory problems, 
and chronic pain following an electrical accident two and a 
half years earlier.  An October 2006 report reflects 
diagnoses of recurrent and severe major depression and PTSD.

VA treatment records dated in January 2007 reflect a 
diagnosis of nonservice-related PTSD.  Although the Veteran 
is competent to report the onset of a psychiatric disability 
in service, and the continuity of symptoms after service, he 
is not competent to relate any current psychiatric disability 
to his active service.  As such relationship remains unclear 
to the Board, the Board finds that a VA examination is 
necessary in order to fairly decide his claim.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

As to this issue of service connection for headaches, the 
Veteran contends that he currently has headaches that are 
related to his period of active service.  Specifically, he 
asserts that his headaches were first manifested during 
training at Fort Dix, and that his drill sergeant required 
that he rest due to the heat.

The Veteran's service treatment records do not show any 
reports of or treatment for symptoms associated with 
headaches during his period of active service.  However, the 
Board finds that headaches may be diagnosed by their unique 
and readily identifiable features and are capable of lay 
observation.  

A private treatment record dated in August 1995 reflects the 
Veteran reported headaches.  A November 1995 psychological 
evaluation report reflects the Veteran reported headaches 
subsequent to a work-related accident in March 1995 during 
which he was electrocuted by 50,000 volts of electricity.

The Board finds that the Veteran is competent to identify 
that he had headaches in service, and that he has had a 
continuity of symptoms since service.  He is not competent to 
relate any current headaches to his active service.  As such 
relationship remains unclear to the Board, the Board finds 
that a VA examination is necessary in order to fairly decide 
his claim.  See McLendon, 20 Vet. App. at 79.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall obtain any VA medical 
records of the Veteran for treatment 
associated with a psychiatric disorder and 
for headaches dated since April 2007.  If 
no further treatment records exist, the 
claims file should be documented 
accordingly.

2.  The RO/AMC shall schedule the Veteran 
for an appropriate VA examination to 
determine the nature and etiology of any 
current psychiatric disability found on 
examination.  The claims file and a copy 
of this Remand should be reviewed by the 
examiner, and that review should be 
indicated in the examination report.  All 
necessary tests should be conducted.

The examiner is requested to diagnose all 
current psychiatric disabilities found on 
examination.  A full multi-axial diagnosis 
should be provided, and it should be 
determined whether or not each criterion 
for a diagnosis of PTSD is met pursuant to 
DSM-IV.  The examiner is requested to 
opine as to whether it is at least as 
likely as not that any psychiatric 
disorder found to be present is related to 
or had its onset during the Veteran's 
period of active service.  If the examiner 
diagnoses the Veteran as having PTSD, the 
examiner should indicate the stressor(s) 
underlying that diagnosis.  If the 
diagnosis is based on a non-service 
stressor, the examiner should so state.

The examiner must consider the Veteran's 
statements regarding the incurrence of 
symptoms associated with a psychiatric 
disorder in service, in addition to his 
statements regarding the continuity of 
symptomatology since that time.  Dalton v. 
Nicholson, 21 Vet. App. 23 (2007).

The report of examination should include a 
complete rationale for all opinions 
expressed.

2.  The RO/AMC shall schedule the Veteran 
for an appropriate VA examination to 
determine the nature, extent, and etiology 
of his asserted headaches.  The claims 
file and a copy of this Remand must be 
made available to the examiner in 
conjunction with the examination, and that 
review should be indicated in the 
examination report.   All indicated 
studies should be conducted, and all 
pertinent pathology should be noted in the 
examination report.

The examiner is requested to determine 
whether the Veteran currently has a 
disability manifested by headaches.  For 
any headache disorder found on 
examination, the examiner should express 
an opinion as to whether it is at least as 
likely as not that such disorder had its 
clinical onset in service, is otherwise 
related to active service.  If the 
diagnosis is based on a non-service event, 
the examiner should so state.  In doing 
so, the examiner must acknowledge the 
reports of the Veteran as to the 
continuity of symptoms since service.

A complete rationale for any opinion 
expressed should be provided in a legible 
report.  If the examiner concludes that an 
opinion cannot be offered without a resort 
to speculation, it should be indicated.

3.  The RO/AMC will then review the 
Veteran's claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full, and that 
no other notification or development 
action, in addition to those directed 
above, is required.  If further action is 
required, it should be undertaken prior to 
further claims adjudication.

4.  The RO/AMC will then readjudicate the 
Veteran's claims.  If the benefits sought 
on appeal remain denied, the Veteran and 
his representative should be provided with 
a Supplemental Statement of the Case.  An 
appropriate period of time should be 
allowed for response.

Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedure.  The Veteran 
need take no action until he is so informed.  He has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this remand are to obtain additional information and 
comply with all due process considerations.  No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans 


Claims for development or other action must be handled in an 
expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



______________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


